UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                              Plaintiff,

                       -against-

 YONKERS FAMILY COURT; UNITED STATES                                 19-CV-9184 (CM)
 D.S. COURT; BRONX LEBANON HOSPITAL;
                                                                 ORDER OF DISMISSAL
 WHITE PLAINS SUPREME COURT; CVR
 ASSOCIATES INC.; BRONX SUPREME
 COURT; CITY OF NEW YORK (HRA); NYC
 MTA,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. By order dated October 17, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. The Court dismisses the complaint for the

reasons set forth below.

                                    STANDARD OF REVIEW

       The court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The court must also dismiss a complaint if

the court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).




                                                   2
                                         BACKGROUND

       Plaintiff drafted this complaint using the general complaint form provided by this Court.

After checking the box on the form to indicate that she invokes the Court’s federal question

jurisdiction, she lists the following (in the section in which she is asked to indicate which of her

federal constitutional or federal statutory rights have been violated): “Denial of leisurely place of

abode. Favoritism. No treatment. Withholding information.” (Compl. at 2.) 1 Plaintiff continues:

       Government view me as one of their biggest problem presently. Government
       already have their share of problems. The government made a move — the final
       straw — change two (2) lightbulbs (eyes/vision).

       I heard one person say, “When you finish close the gate.”

       It was the second time my vision was attacked on a large scale. Often times my
       vision was attacked on smaller levels.

       One time the government wanted to buy the owl in the tree and asked if I was
       selling it. Last night after completing a job at Oculus I was photographed and
       video — around [sic] and taunting me with jingling keys. You have given me the
       run around with roads leading to nowhere. You have given me the run around
       by/with no show. You have given me the run around by using my ex to show
       favoritism over me i.e. belittle me — give him power. I am holding you
       accountable. I am demanding better service.

(Id. at 5-6.) Plaintiff seeks declaratory and injunctive relief, and money damages. (Id. at 11-12.)

                                           DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).


       1
           Page numbers refer to those generated by the Court’s electronic case filing system.

                                                  3
Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

       Between September 16, 2019, and November 6, 2019, Plaintiff filed more than thirty

cases in this Court. Because Plaintiff abused the privilege of proceeding IFP, the Court has barred

her from proceeding IFP, unless she obtains leave of Court to do so. See Frost v. City of New

York (HRA), No. 1:19-CV-8936, 5 (CM) (S.D.N.Y. Nov. 7, 2019) (describing Plaintiff’s litigation

history and imposing filing injunction).

                                           CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint is dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    November 12, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  4
